This is a divorce action. Defendant in error was decreed a divorce by the district court of Osage county on the 21st day of November, 1925. On the 24th day of November, 1925, plaintiff in error filed a motion for a new trial, and also filed notice *Page 124 
of intention to appeal, as provided in divorce actions. On the 7th day of December, 1925, motion for a new trial was overruled and plaintiff in error gave notice of appeal and was given 60 days in which to serve case-made, which expired on the 5th day of February, 1926. Case-made was served on the 5th day of March, 1926, one month after the time for service had expired. A case-made served after the expiration of the time for service is a nullity and confers no jurisdiction on the Supreme Court to review the appeal. The appeal is dismissed.